DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should be on a separate sheet.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
page 3, line 21, “managemen” should be “management”;
page 9, line 10 “embodiument” should be “embodiment”;
page 9, line  13, “accrding” should be “according”;
page 9, line 17, “accordsing” should be “according”;
page 9, line 23, “accotding” should be “according”;
page 9, line 24, “embodument” should be “embodiment”;
page 9, line 25, “accotding” should be “according”;
page 9, line 27, “accotding” should be “according”;
page 9, line 30, “emdoiment” should be “embodiment”;
page 9, line 33, “distrubuted” should be “distributed”;
page 9, line 33, “accotrding” should be “according”;
page 10, line 1, “accotding” should be “according”;
page 22, line 23, “sensititivity” should be “sensitivity”; and
page 28, lines 8-9, there seems to be word(s) missing in “…replacing the characters ‘N’ or ‘@’ at their in the excised sequence…”.
Appropriate correction is required.


Claim Objections
Claims 38-41 are objected to because of the following informalities:  
the limitation in claim 38 that reads “…a further step of aligning the or each excised read to at least…”  is unclear. Should the limitation read “…a further step of aligning of the excised filtered read to at least…” ?
for claim 41, “sensitive date sets” should be “sensitive data sets”.  
Claims 39-40 are objected to because said claims depend on claim 38.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29, 32-36, 45-47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogo, Vinicius et al., “A High-Throughput Method to Detect Privacy-Sensitive Human Genomic Data”, Proceedings of the 14th ACM Workshop on Privacy in the Electronic Society, WPES 15, 12 October 2015, pages 101-110 (hereinafter Cogo) in view of Weaver et al US 20170005787 (hereinafter Weaver).

As to claim 28, Cogo teaches a computing device (Figure 1), comprising: 
at least one data collection arrangement  (Figure 1, “NGS reads” and the “Knowledge Database” are the data collection arrangement; the NGS reads comes from the NGS machines, see page 103, section 2.1, last paragraph) comprising at least one sensor for reading genomic information into at least one read of any length (page 103, section 2.1, last paragraph reveal NGS machine that detects/reads genome information. NGS machine generates reads of a given length from the reading of genomic information, this read has a sequence/length), the or each read comprising a sequence of bases(page 103, section 2.1, last paragraph reveal an NGS read, NGS reads have base pair sequences); 
at least one data processing arrangement (Figure 1, “DNA Privacy Detector”) adapted to selectively filter each read with a plurality of classifying filters according to its length (page 101, section 1, last paragraph reveal the detector receives a DNA segment of a predefined size s and detects/ selectively filters the segment read to determine whether there is privacy-sensitive information; abstract and page 105, second column, fourth paragraph reveals that the detector can consists of a plurality of Bloom filters to perform the detection; page 109, second column, fourth paragraph disclose the NGS detection system uses plurality of bloom filters) , wherein 
a first filter ( page 105, second column, fourth paragraph reveals that the detector can consists of a plurality of Bloom filters, thus one of the plurality of filters is a first filter; page 109, second column, fourth paragraph disclose the NGS detection system uses bloom filters) compares a short read with predetermined base(s) for determining whether genomic information in the read belongs to a given level of sensitivity (page 103, section 2.1, first paragraph, reveal that the detector, that has filters, receives a short read/sequences, compares the short read with the sequence pattern from the knowledge database, and filters/divides/classifies the parts of the genomic information that has privacy sensitive information from the parts that have non-sensitive information, see Figure 1 ), and
 a filter ( page 105, second column, fourth paragraph reveals that the detector can consists of a plurality of Bloom filters, thus a second of the plurality of filters may be the second filter; page 109, second column, fourth paragraph disclose the NGS detection system uses bloom filters) compares a long read (paragraph 107, second column, last paragraph reveal that the detector/filter can analyze more than 13.2 million base pairs from the All-Together data set, thus comparing long reads is performed;) with predetermined base(s) for determining whether genomic information in one or more of the parts belongs to the given level of sensitivity or another (page 103, section 2.1 reveal that the detector, that has filters, receives whole/or part of the predetermine sequence from the knowledge database, compares part of the predetermine sequence with the read/sequence pattern received from the NGS, and filters/divides/classifies the NGS genomic sequence into two level, a level and part  that has privacy sensitive information and a level and part that has non-sensitive information; and page 106, section 3.2 describes the analysis on the genome having privacy sensitive data), 
[AltContent: textbox (From the filter(s) of the detector, sensitive base in the sequence is detected)][AltContent: arrow][AltContent: textbox (The detected sensitive type is excised/removed from the sequence and the output is a non-sensitive sequence)][AltContent: arrow]
    PNG
    media_image1.png
    412
    509
    media_image1.png
    Greyscale

Figure 1 of Cogo
whereby one or more sensitive bases in the sequence are detected (see Figure 1, above, the partition/detection/classification of sensitive and non-sensitive data in the sequence is shown. Page 103, section 2.1 also reveals the detector forwards the partition sequence to either a privacy sensitive output or to a non-sensitive output), the or each data processing arrangement being further adapted to excise each detected sensitive base from the or each filtered read for outputting an insensitive sequence (see Figure 1 above, which shows the detected sensitive type is excised from the sequence and one of the two outputs is a non-sensitive sequence. See also page 102, first column, “Data segregation” which reveal the non-sensitive data is separated from the sensitive data. Page 103, section 2.1 also reveals the detector forwards the partition sequence to either the privacy sensitive output or to the non-sensitive output) ; and 
at least one data storage arrangement adapted to store said read genomic information (page 102, first column “Data segregation” reveal the privacy sensitive data is stored in a private infrastructure, while the non-sensitive data can be stored in the cloud).
Cogo does not teach a second filter that compares parts of a long read with predetermined base(s).
Weaver teaches a second filter (Figure 7A, reference number 720, can be the second filter) parts of a long read with predetermined base(s) (paragraph 141 reveals that the comparator compares regions of the second genome sequence with the regions of the first/predetermine/reference genome sequence; paragraph 97 reveal that the genome sequence can be long genome sequence and this long genome sequence is greater than 128 bits).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s computing device and filter to include another filter, Weaver’s filter that receives sequences exceeding 128 bits such that the system can accurately process more complex measures of the genomic sequence data (paragraph 101 of Weaver).

As to claim 29, the combination of Cogo in view of Weaver teaches wherein the or each data collection arrangement, the or each processing arrangement, and the or each storage arrangement is/are: provided locally to one another and/or are provided within a single or common enclosure or on a common substrate or board, or 3Paulo Esteves-Verissimo, et al.Preliminary Amendment dated March 25, 2020provided separate or remotely from one another and/or are connected through or via a local area network (Cogo: page 103, first column, section 2.1, last paragraph, reveal that the NGS machine, which is part of the data collection arrangement, is integrated with the detector, the processing arrangement. Thus the data collection arrangement and the processing arrangement are provided in a common enclosure. Page 109, second column ,last paragraph reveal that the storage can be hybrid storage with the detector or remotely using the cloud).

As to claim 32, the combination of Cogo in view of Weaver teaches adapted to read the genomic information into a long read exceeding 30 bases (Weaver: paragraph 97 reveals that long genome sequence is greater than 128 bits).

As to claim 33, Cogo teaches a method of processing genomic information (abstract) comprising the steps of: 
reading genomic information from at least one data collection arrangement(Figure 1, “NGS reads” and the “Knowledge Database” are the data collection arrangement that read genomic information; the NGS reads comes from the NGS machines, see page 103, section 2.1, last paragraph)  comprising at least one sensor, into at least one read of any length, the or each read comprising a sequence of bases(page 103, section 2.1, last paragraph reveal NGS machine that detects/reads genome information. NGS machine generates reads of a given length from the reading of genomic information, this read has a sequence/length), the or each read comprising a sequence of bases(page 103, section 2.1, last paragraph reveal an NGS read, NGS reads length refers to base pair sequence); 
executing a filtering process on each read selectively according to a length of the read with at least one data processing arrangement(the filtering processing is executed via the detector shown in Figure 1, “DNA Privacy Detector”)  for detecting one or more sensitive bases in the sequence(page 101, section 1, last paragraph reveal the detector receives a DNA segment of a predefined size s and detects/ selectively filters the segment read to determine whether there is privacy-sensitive information; abstract and page 105, second column, fourth paragraph reveals that the detector can consists of a plurality of Bloom filters to perform the detection; page 109, second column, fourth paragraph disclose the NGS detection system uses plurality of bloom filters), wherein the filtering process comprises 
comparing a short read with predetermined base(s) (page 103, section 2.1, first paragraph, reveal that the detector, that has filters, receives a short read/sequences, compares the short read with the sequence pattern from the knowledge database) in a first classifying filter ( page 105, second column, fourth paragraph reveals that the detector can consists of a plurality of Bloom filters that detects/filters the reads, thus one of the plurality of filters is a first filter; page 109, second column, fourth paragraph disclose the NGS detection system uses bloom filters)  for determining whether genomic information in the read belongs to a given level of sensitivity(page 103, section 2.1, first paragraph, reveal that the detector, that has filters, filters/divides/classifies the parts of the genomic information that has privacy sensitive information from the parts that have non-sensitive information, see Figure 1 ), or 
comparing parts of a long  read(paragraph 107, second column, last paragraph reveal that the detector/filter can analyze more than 13.2 million base pairs from the All-Together data set, thus comparing long reads is performed;)   with predetermined base(s) (page 103, section 2.1 reveal that the detector, that has filters, receives part of the predetermine sequence from the knowledge database, compares part of the predetermine sequence with the read sequence pattern received from the NGS) in a classifying filter( page 105, second column, fourth paragraph reveals that the detector can consists of a plurality of Bloom filters, thus a second of the plurality of filters may be the second filter; page 109, second column, fourth paragraph disclose the NGS detection system uses bloom filters) for determining whether genomic information in one or more of the parts belongs to the given level of sensitivity or another(page 103, section 2.1 reveal that the detector, that has filters, receives part of the predetermine sequence from the knowledge database, compares part of the predetermine sequence with the sequence pattern received from the NGS, and filters/divides/classifies the NGS genomic sequence into two level, a level and part  that has privacy sensitive information and a level and part that has non-sensitive information; and page 106, section 3.2 describes the analysis on the genome having privacy sensitive data); 
executing an excising process on each filtered read with the at least one data processing arrangement for excising each detected sensitive base therefrom and outputting an insensitive sequence(see Figure 1 above, which shows the detected sensitive type is excised from the sequence and one of the two outputs is a non-sensitive sequence. See also page 102, first column, “Data segregation” which reveal the non-sensitive data is separated from the sensitive data. Page 103, section 2.1 also reveals the detector forwards the partition sequence to either the privacy sensitive output or to the non-sensitive output); and 
storing said read genomic information in at least one data storage arrangement(page 102, first column “Data segregation” reveal the privacy sensitive data is stored in a private infrastructure, while the non-sensitive data can be stored in the cloud).
Cogo does not teach comparing parts of a long with predetermined base(s) in a second classifying filter.
Weaver teaches comparing parts of a long read with predetermined base(s) (paragraph 141 reveals that the comparator compares regions of the second genome sequence with the regions of the first/predetermine/reference genome sequence; paragraph 97 reveal that the genome sequence can be long genome sequence and this long genome sequence is greater than 128 bits) in a second classifying filter(Figure 7A, reference number 720, can be the second filter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s computing device and filter to include another filter, Weaver’s filter, that receives sequences exceeding 128 bits such that the system can accurately process more complex measures of the genomic sequence data (paragraph 101 of Weaver).

As to claim 34, the combination of Cogo in view of Weaver teaches wherein the or each long read exceeds 30 bases(Weaver: paragraph 97 reveals that long genome sequence is greater than 128 bits).

As to claim 35, the combination of Cogo in view of Weaver teaches wherein the method comprises the further step of splitting the or each sequence into multiple data sets, wherein at least one data set contains each insensitive base(Cogo: see Figure 1 above, which shows the detected sensitive type is excised from the sequence and the output is a non-sensitive sequence. See also page 102, first column, “Data segregation” which reveal the non-sensitive data is separated from the sensitive data. Page 103, section 2.1 also reveals the detector forwards the partition sequence to the non-sensitive output), and at least one data sets contains each detected sensitive base (Cogo: see Figure 1 above, which shows the detected sensitive type is excised from the sequence and the output is a sensitive sequence. See also page 102, first column, “Data segregation” which reveal the non-sensitive data is separated from the sensitive data. Page 103, section 2.1 also reveals the detector forwards the partition sequence to the privacy sensitive output) and a reference to the location in the sequence of each excised base (Cogo: page 103, first column, section 2.1, last paragraph reveal that once a privacy sensitive sequence is detected, a maker is added within the sequence in the comment line of the NGS read to reference the location of the sequence).

As to claim 36, the combination of Cogo in view of Weaver teaches wherein the step of executing the excising process splits the sequence into an insensitive level and at least one sensitive level(Cogo: see Figure 1 above, which shows the detected sensitive type is excised from the sequence and the output is a non-sensitive sequence and a sensitive sequence, thus two levels. See also page 102, first column, “Data segregation” which reveal the non-sensitive data is separated from the sensitive data. Page 103, section 2.1 also reveals the detector forwards the partition sequence to either the privacy sensitive output or to the non-sensitive output).

As to claim 45, the combination of Cogo in view of Weaver teaches wherein each base comprises a base pair (Cogo: page 103, first column, first paragraph, reveal the read sequence is a base pair).

As to claim 46, the combination of Cogo in view of Weaver teaches implemented by a genomic information sequencing machine or system (Cogo: page 102, section 2.1, second paragraph reveal that the genomic information sequencing is executed on a system that consists of NGS machine integrated with detector).

As to claim 47, Cogo teaches a computer readable medium for storing computer readable instructions which, when executed by at least one data processing device (page 106, second column, first paragraph reveal that the method is executed in machine processor such as Dell  server that has RAM and a hard disk), causes the or each data processing device to read genomic information from at least one sensor, into at least one read of any length (page 103, section 2.1, last paragraph reveals NGS machine that detects/reads genome information into an NGS read, this read has a sequence/length), the or each read comprising a sequence of bases(page 103, section 2.1, last paragraph reveals an NGS read, NGS reads length refers to base pair sequence), the or each read comprising a sequence of bases (Cogo: page 103, first column, first paragraph, reveals the read sequence is a base pair); 
execute a filtering process on each read selectively according to a length of the read for detecting one or more sensitive bases in the sequence(page 101, section 1, last paragraph reveal the detector receives a DNA segment of a predefined size s and detects/filters the segment read to determine whether there is privacy-sensitive information; page 105, second column, fourth paragraph reveals that the detector can consists of a plurality of Bloom filters; page 109, second column, fourth paragraph disclose the NGS detection system uses bloom filters), wherein the filtering process comprises 
comparing a short read with predetermined base(s) (page 103, section 2.1, first paragraph, reveal that the detector, that has filters, receives a short read/sequences, compares the short read with the sequence pattern from the knowledge database,)in a first classifying filter( page 105, second column, fourth paragraph reveals that the detector can consists of a plurality of Bloom filters, thus one of the plurality of filters is a first filter; page 109, second column, fourth paragraph disclose the NGS detection system uses bloom filters) for determining whether genomic information in the read belongs to a given level of sensitivity(page 103, section 2.1, first paragraph, reveal that the detector, that has filters, receives a short read/sequences, compares/filters/divides/classifies the parts of the genomic information that has privacy sensitive information from the parts that have non-sensitive information, see Figure 1 ), or Preliminary Amendment dated March 25, 2020 
comparing parts of a long read (paragraph 107, second column, last paragraph reveal that the detector/filter can analyze more than 13.2 million base pairs from the All-Together data set, thus comparing long reads is performed;)   with predetermined base(s) (page 103, section 2.1 reveal that the detector, that has filters, receives part of the predetermine sequence from the knowledge database, compares part of the predetermine sequence with the sequence pattern received from the NGS)   in a classifying filter ( page 105, second column, fourth paragraph reveals that the detector can consists of a plurality of Bloom filters, thus a second of the plurality of filters may be the second filter; page 109, second column, fourth paragraph disclose the NGS detection system uses bloom filters) for determining whether genomic information in one or more of the parts belongs to the given level of sensitivity or another(page 103, section 2.1 reveal that the detector, that has filters, receives part of the predetermine sequence from the knowledge database, compares part of the predetermine sequence with the sequence pattern received from the NGS, and filters/divides/classifies the NGS genomic sequence into two level, a level and part  that has privacy sensitive information and a level and part that has non-sensitive information; and page 106, section 3.2 describes the analysis on the genome having privacy sensitive data); 
execute an excising process on each filtered read for outputting an insensitive sequence which omits each detected sensitive base(see Figure 1 above, which shows the detected sensitive type is excised from the sequence and one of the two outputs is a non-sensitive sequence. See also page 102, first column, “Data segregation” which reveal the non-sensitive data is separated from the sensitive data. Page 103, section 2.1 also reveals the detector forwards the partition sequence to either the privacy sensitive output or to the non-sensitive output); and 
store the genomic information read in at least one data storage arrangement(page 102, first column “Data segregation” reveal the privacy sensitive data is stored in a private infrastructure, while the non-sensitive data can be stored in the cloud).
Cogo does not teach comparing parts of a long with predetermined base(s) in a second classifying filter.
Weaver teaches comparing parts of a long read with predetermined base(s) (paragraph 141 reveals that the comparator compares regions of the second genome sequence with the regions of the first/predetermine/reference genome sequence; paragraph 97 reveal that the genome sequence can be long genome sequence and this long genome sequence is greater than 128 bits) in a second classifying filter(Figure 7A, reference number 720, can be the second filter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s computing device and filter to include another filter, Weaver’s filter, that receives sequences exceeding 128 bits such that the system can accurately process more complex measures of the genomic sequence data (paragraph 101 of Weaver).

Claim(s) 30-31, and 44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogo, Vinicius et al., “A High-Throughput Method to Detect Privacy-Sensitive Human Genomic Data”, Proceedings of the 14th ACM Workshop on Privacy in the Electronic Society, WPES 15, 12 October 2015, pages 101-110 (hereinafter Cogo) in view of Weaver et al US 20170005787 (hereinafter Weaver) in further view of Carey et al WO 2013059368 (hereinafter Carey).

As to claim 30, the combination of Cogo in view of Weaver teaches all the limitations recited in claim 28 above. The combination of Cogo in view of Weaver does not teach wherein one or more of the arrangements of the device implements a trusted execution environment for processing genomic information.
Carey teaches wherein one or more of the arrangements of the device implements a trusted execution environment for processing genomic information (Figure 1C reveals the system for processing genome information is executed in a trusted execution environment, reference number 140; see also paragraph 45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s computing device and filters  in view of Weaver’s filter with Carey’s teachings of a trusted execution environment to adequately protect the genomic information (paragraph 42 of Carey). 

As to claim 31, the combination of Cogo in view of Weaver and Carey teaches wherein the at least one sensor is adapted to provide a secure communication channel to the trusted execution environment (Carey: Figure 13 and paragraph 181 reveal the secure environment receives the sequence data/genome information provided by the sensor via a secure communication channel to a secure data environment/trusted execution environment; paragraph 45 also discloses the sensor is implemented in a Trusted execution environment).

As to claim 44, the combination of Cogo in view of Weaver teaches all the limitations recited in claim 33 above. The combination of Cogo in view of Weaver does not teach wherein the step of instantiating further comprises negotiating at least one secure channel between at least two TEEs, the method comprising the further step of either encrypting genomic information data at a data-sending TEE, wherein only a data- receiving TEE may decrypt it; or encrypting genomic information data with a key shared by all TEEs of a same access level.
Carey teaches wherein the step of instantiating further comprises negotiating at least one secure channel between at least two TEEs (Figure 8 reveal a cloud execution environment linked with at least three trust root execution environment, see also paragraph 171 which reveal trust root is used to negotiate/certify and prove the integrity of the systems) , the method comprising the further step of either encrypting genomic information data at a data-sending TEE (paragraph 79 reveal the secure module embedding in the sequencing machine encrypts the data with a key; paragraph 179-181 further reveal the sequence data received is encrypted in a secure environment) that the , wherein only a data- receiving TEE may decrypt it (paragraphs  82-84 reveal that the data is decrypted using the key in the data receiving TEE of the gene cloud trusted execution environment); or encrypting genomic information data with a key shared by all TEEs of a same access level (paragraph 79 reveal the secure module embedding in the sequencing machine encrypts the data with a key; paragraph 81-84 reveal the encrypted data  and the encrypted key is uploaded to the trusted gene cloud execution environment, and thus can be shared across all environments 311 shown in Figure 8; paragraph 179-181 further reveal the sequence data received is encrypted in a secure environment; paragraph 189 reveals a doctor with an access level can decrypt the sequence data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s computing device and filters  in view of Weaver’s filter with Carey’s teachings of a trusted execution environment to adequately protect the genomic information (paragraph 42 of Carey). 

Claim(s) 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogo, Vinicius et al., “A High-Throughput Method to Detect Privacy-Sensitive Human Genomic Data”, Proceedings of the 14th ACM Workshop on Privacy in the Electronic Society, WPES 15, 12 October 2015, pages 101-110 (hereinafter Cogo) in view of Weaver et al US 20170005787 (hereinafter Weaver) in further view of Peter J. A. Cock, Christopher J. Fields, Naohisa Goto, Michael L. Heuer, Peter M. Rice, The Sanger FASTQ file format for sequences with quality scores, and the Solexa/Illumina FASTQ variants, Nucleic Acids Research, Volume 38, Issue 6, 1 April 2010, Pages 1767–1771 (hereinafter Fields).

As to claim 37, the combination of Cogo in view of Weaver teaches all the limitations recited in claim 36 above. The combination of Cogo in view of Weaver further teaches wherein the step of executing the excising process(Cogo: see Figure 1 above, which shows the detected sensitive type is excised from the sequence and the output is a non-sensitive sequence and a sensitive sequence, thus two levels. See also page 102, first column, “Data segregation” which reveal the non-sensitive data is separated from the sensitive data. Page 103, section 2.1 also reveals the detector forwards the partition sequence to either the privacy sensitive output or to the non-sensitive output) further comprises [marking] one or more detected sensitive base(s) apt to indicate the location in the sequence at which the or each detected sensitive base is excised(Cogo: page 103, first column, section 2.1, last paragraph reveal that once a privacy sensitive sequence is detected, a maker is added with the sequence information in the comment line of the FASTQ, the NGS read; page 109, first column, section 5, last paragraph also recites “marking parts of the genomic data as private”).
The combination of Cogo in view of Weaver does not teach replacing one or more [markers] with either a character "N", apt to represent any nucleotide according to the FASTA and FASTQ file format or a character "@".
Fields teaches replacing one or more [markers] with either a character "N", apt to represent any nucleotide according to the FASTA and FASTQ file format or a character "@" (page 1769, second column, fourth paragraph, reveal that “@” character is used as a marker in the FASTQ format).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s marker of detected sensitive genome data  in view of Weaver’s filter  with Fields’s teachings of using “@” character as a marker to provide rapid parsing of the sequence data file in the FASTQ format (page 1769, second column , fifth paragraph of Fields).

Claim(s) 38-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogo, Vinicius et al., “A High-Throughput Method to Detect Privacy-Sensitive Human Genomic Data”, Proceedings of the 14th ACM Workshop on Privacy in the Electronic Society, WPES 15, 12 October 2015, pages 101-110 (hereinafter Cogo) in view of Weaver et al US 20170005787 (hereinafter Weaver) in further view of Godinez-Moreno et al US 20170068776 (hereinafter Godinez-Moreno).

As to claim 38, the combination of Cogo in view of Weaver teaches all the limitations recited in claim 33 above. The combination of Cogo in view of Weaver further teaches the step of excising (Cogo: see Figure 1 above, which shows the detected sensitive type is excised from the sequence and the output is a non-sensitive sequence. See also page 102, first column, “Data segregation” which reveal the non-sensitive data is separated from the sensitive data. Page 103, section 2.1 also reveals the detector forwards the partition sequence to either the privacy sensitive output or to the non-sensitive output).
The combination of Cogo in view of Weaver does not teach a further step of aligning the or each excised read to at least one reference genome or to other reads, wherein the step of excising is performed either before or after aligning as a function of the read length.
Godinez-Moreno teaches a further step of aligning the or each excised  read(paragraph 64 reveals excising involves creating k-mer parts of the read) to at least one reference genome or to other reads (paragraph 64 further reveals that the k-mer(s) is/are aligned to the reference data ), wherein the step of excising is performed either before or after aligning  (paragraph 64 reveals that the k-mer excising step is done prior to aligning) as a function of the read length (paragraph 64 reveal that the k-mer/excising and/or aligning  is performed as a function of the length, in that the excised k-mers are less than the read data length, see also paragraph 47).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s genome sequence apparatus  in view of Weaver’s filter  with Godinez-Moreno’s alignment teachings to provide accurate alignment location which results in accurate matches of the read data to the reference sequence (paragraph 64 of Godinez-Moreno).

As to claim 39, the combination of Cogo in view of Weaver and Godinez-Moreno teaches comprising the further steps of comparing the or each aligned read against the or each reference genome or said other reads for detecting one or more differences (Godinez-Moreno: paragraphs 63-64 reveal comparing the detected aligned excised k-mer reads with the reference genome for a match or mismatch); and storing detected difference(s) and their respective location(s) into one or more data structures (Godinez-Moreno: paragraphs 65-66 reveal that the detected differences/matches is transmitted to a remote storage such as a secure server).

As to claim 40, the combination of Cogo in view of Weaver and Godinez-Moreno teaches comprising the further steps of comparing the or each aligned read against the or each reference genome or said other reads(Godinez-Moreno: paragraph 70 reveals that CAL portion of the sequence is align with respect to the reference genome) for detecting any base that both flanks a detected sensitive base in the aligned read  (Godinez-Moreno: paragraphs 70-71 reveal the detection of any variant data/flanks in the aligned read data that is different from the reference genome. Paragraphs 58 and 62 reveals that the data alignment process encodes/masks the k-mer portion of the read data, thus the encoded read has sensitive k-mer portions ) , and has a lower sensitivity level relative thereto, according to whether the flanking base is indicative of the presence of said detected sensitive base in the aligned read (Cogo: page 103, section 2.1 reveal the NGS genomic sequence can be divided into two level, a level that has privacy sensitive information and a level that has non-sensitive information; Godinez-Moreno: paragraphs 70-71 disclose the variant data/flank is crucial to evaluating the read sequence data, as it can be used to  show discrepancies between the reference genome data and the read data. Variant data/flank is portion of the align read sequence that have been compared with the sensitive portion of the reference data for differences/matches; Paragraphs 58 and 62 also reveal that the data alignment process encodes/masks the k-mer portion of the read data, thus the encoded read has sensitive k-mer portions and thus a sensitivity level. The CALS or the variant/flanks may have a sensitivity level lower than the k-mers since they are not encoded); wherein the step of executing an excising process is performed upon each detected flanking base (Godinez-Moreno: paragraph 71 that the excised variant data/flank is transmitted to the remote secure storage).

Claim(s) 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogo, Vinicius et al., “A High-Throughput Method to Detect Privacy-Sensitive Human Genomic Data”, Proceedings of the 14th ACM Workshop on Privacy in the Electronic Society, WPES 15, 12 October 2015, pages 101-110 (hereinafter Cogo) in view of Weaver et al US 20170005787 (hereinafter Weaver) in further view of Godinez-Moreno et al US 20170068776 (hereinafter Godinez-Moreno) in further view of Carey et al WO 2013059368 (hereinafter Carey).

As to claim 41, the combination of Cogo in view of Weaver and Godinez-Moreno teaches  all the limitations recited in claim 39 above. The combination of Cogo in view of Weaver and Godinez-Moreno further teaches comprising the further step of instantiating with a respective level of access to sensitive data sets containing detected sensitive base(s) in a secured environment (Cogo: page 102, first column “Data segregation” reveal the privacy sensitive data is stored in a private infrastructure, while the non-sensitive data can be stored in the cloud; Page 103, section 2.1 also reveals the detector forwards the partition sequence to either the privacy sensitive output or to the non-sensitive output, thus the storage of the partition sensitive data has a respective level of access; Godinez-Moreno: paragraph 24 reveals level of access to sensitive data in which an authentication code is used to provide access to the encrypted/masked sequence. The data is in an encrypted/trusted environment, and Figure 9, reference number 926 and paragraph 82 reveals that the aligned k-mers data that represents the sensitive/mask portion of the sequence is encrypted ) ; and performing the step of comparing the or each aligned read within the instantiated [environment] (Godinez-Moreno: paragraphs 63-64 reveals comparing the detected aligned excised k-mer reads with the reference genome for a match or mismatch).
The combination of Cogo in view of Weaver and Godinez-Moreno does not teach instantiating the steps in  at least one trusted execution environment (TEE) and performing the step  within the instantiated TEE.
Carey teaches instantiating the steps in  at least one trusted execution environment (TEE) (Figure 1C reveals the system for processing genome information is executed in a trusted execution environment, reference number 140; see also paragraph 45) and performing the step within the instantiated TEE(Figure 1C reveals the system for processing genome information is executed in a trusted execution environment, reference number 140; see also paragraph 45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s computing device and filters  in view of Weaver’s filter and Godinez-Moreno’s alignment teachings with Carey’s teachings of a trusted execution environment to adequately protect the genomic information (paragraph 42 of Carey). 

Claim(s) 42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogo, Vinicius et al., “A High-Throughput Method to Detect Privacy-Sensitive Human Genomic Data”, Proceedings of the 14th ACM Workshop on Privacy in the Electronic Society, WPES 15, 12 October 2015, pages 101-110 (hereinafter Cogo) in view of Weaver et al US 20170005787 (hereinafter Weaver) in further view of Shelton WO 2016154254 (hereinafter Shelton).
 
As to claim 42, the combination of Cogo in view of Weaver teaches all the limitations recited in claim 35 above and further teaches comprising the further steps of instantiating with a respective level of access to sensitive data sets containing detected sensitive base(s) (Cogo: page 102, first column “Data segregation” reveal the privacy sensitive data is stored in a private infrastructure, while the non-sensitive data can be stored in the cloud; Page 103, section 2.1 also reveals the detector forwards the partition sequence to either the privacy sensitive output or to the non-sensitive output, thus the storage of the partition sensitive data has a respective level of access since private infrastructure consist of providing access to the secure data).
The combination of Cogo in view of Weaver does not teach  comprising the further steps of instantiating at least one trusted execution environment (TEE); receiving at least one data query for genomic information including at least one sensitive data set; classifying each query according to a comparison of the sensitivity of each sensitive data set against the access level of the TEE; processing the query whenever the access level of the TEE is equal to or exceeds the data set sensitivity; and outputting queried genomic information.
Shelton teaches comprising the further steps of instantiating at least one trusted execution environment (TEE) (paragraph 13 reveals that the method is executed on a secure server or trusted engine which is the trusted execution environment; page 54, line 29 reveal that the system operates on a trusted entity); receiving at least one data query for genomic information including at least one sensitive data set (page 37, lines 2-5 reveal that researcher could request access to the segment data D1A gene of the genome information, thus the system receives data query for genomic information including the sensitive segment data. Figure 3, reference numbers 307 and 309 that the selected segments of the genome sequence has privacy directives associated with them and these segments are encrypted)  ; classifying each query according to a comparison of the sensitivity of each sensitive data set against the access level of the TEE (Figure 4 and page 36, lines 10-15 reveal that there are types/levels of access of the segment data depending on the inquiry/query received; page 36, lines 43-44 reveal that specific segments of the genome data includes content levels of access; page 33, lines 35-40 reveal searching an encrypted index is employed, and access and decryption of the data is enabled based on the access right of the searcher ; page 54, line 29 reveal that the system operates on a trusted entity); processing the query whenever the access level of the TEE is equal to or exceeds the data set sensitivity (page 33, lines 15-20 reveal that data seekers obtain access to the data when granted private access rights, thus when the access level of the secured environment matches the data set sensitivity/access level, processing has been done on the inquiry; page 54, line 29 reveal that the system operates on a trusted entity) ; and outputting queried genomic information(page 33, lines 15-20 reveal that data seekers obtain access to the data when granted private access rights, and thus the queried genomic information is output to the data seeker; page 54, line 29 reveal that the system operates on a trusted entity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s genome sequence apparatus  in view of Weaver’s filter with Shelton’s teachings of classifying the data segments for query to ensure privacy and identify/distinguish the subset of the data for which more revealing access right is required (page 36, lines 25-26 of Shelton).    

Claim(s) 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogo, Vinicius et al., “A High-Throughput Method to Detect Privacy-Sensitive Human Genomic Data”, Proceedings of the 14th ACM Workshop on Privacy in the Electronic Society, WPES 15, 12 October 2015, pages 101-110 (hereinafter Cogo) in view of Weaver et al US 20170005787 (hereinafter Weaver) in further view of Shelton WO 2016154254 (hereinafter Shelton) in further view of Omari et al US 20180330054 (hereinafter Omari).
As to claim 43, the combination of Cogo in view of Weaver and Shelton teaches all the limitations recited in claim 42 above and further teaches the step of instantiating further comprises instantiating at least one aggregating trusted execution environment (Cogo: page 102, first column “Data segregation” reveal the privacy sensitive data is stored in a private infrastructure, while the non-sensitive data can be stored in the cloud; Page 103, section 2.1 also reveals the detector forwards the partition sequence to either the privacy sensitive output or to the non-sensitive output, thus the storage of the partition sensitive data has a respective level of access since private infrastructure consist of providing access to the secure data; Shelton: paragraph 13 reveals that the method is executed on a secure server or trusted engine which is the trusted execution environment; page 54, line 29 reveal that the system operates on a trusted entity), and the step of processing further  aggregating genomic information output from processed queries with  the aggregating TEE(Shelton: page 33, lines 15-20 reveal that data seekers obtain access to the queried  genomic data when granted private access rights, and thus the genomic information is aggregated and the queried genomic information is output to the data seeker; page 54, line 29 reveal that the system operates on a trusted entity).
The combination of Cogo in view of Weaver and Shelton does not teach comprising the further step of decomposing the or each received query into a plurality of subqueries; the step of classifying further comprises classifying each subquery; and the step of processing further comprises processing each subquery and aggregating genomic information output from processed subqueries.
Omari teaches decomposing the or each received query into a plurality of subqueries (Figure 2B, reference number 236, “For each of the plurality of query nucleic acid sequences, divide query nucleic acid sequence into plurality of query substrings”); the step of classifying further comprises classifying each subquery (Figure 2B, reference number 250 “Query probabilistic data structure by data comparing each of the one or more of the plurality of query sub-strings of the query nucleic acid sequence”;  see also paragraph 110, and paragraph 2 reveal that classification of the genomic query is done by using probabilistic data structures); and the step of processing further comprises processing each subquery (Processing is done on the subquery when determination is made indicating whether the set of reference sub-strings includes data corresponding to each of the respective query substrings, also shown in Figure 2B, reference number 252, “Generate and store, in response to the querying by each of the one or more query sub-strings, result data indicating whether the set of reference sub-strings includes data corresponding to each of the respective query substrings”) and aggregating genomic information output from processed subqueries (Figure 2B, reference number 252 reveals that result data is output/stored as a result of the processed subqueries).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cogo’s genome sequence apparatus  in view of Weaver’s filter and Shelton’s teachings of classifying the data segments for query with Omari’s teachings of decomposing the query to subqueries to provide rapid and accurate identification of queried genome data without the need for access to supercomputing resources (paragraph 9 of Omari).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shelton WO 2016154254 (hereinafter Shelton).
Shelton teaches filtering that consists of determining whether the genomic information in one or more parts belong to given level of sensitivity (Figure 3 reveals the selection of certain segments in the sequence and providing a privacy directive(s) to the selected segment) as recited in claims 28, 33, and 47.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437   

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437